DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/29/2021 has been entered.  Claims 1-2, 4-5, 7-8 have been amended and Claims 9-12 have been added.  Claims 1-12 are currently pending in the application.  The amendment overcomes the interpretation under 35 U.S.C. 112(f) and rejections under 35 U.S.C. 112(a) and 112(b) previously set forth in the Non-Final Office Action of 10/26/2021.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.  Applicant has not provided any evidence as to how the recited shake amount-calculation processing as discussed on pages 1-2 of the Remarks is different from the processing done by the blur amount calculation section 37 disclosed in JP 2015047402 A by Moriya in paragraph [0070].
The “shake amount” is defined in Specification paragraph [0006] as a color shift in a captured image and the “shake amount-calculation processing” is defined in [0009] as a calculation of the color shift in specific colors from the spectral image.  This limitation is therefore interpreted as being equivalent to a change in a specific color signal of the image data.  A blur is one such change in the specific color signal that may be calculated during signal processing. 
Moriya discloses blur amount calculation section 37 which calculates an image blur amount for a captured image based on the G signal of the image data.  Additionally, image blur may be calculated in blur amount calculation section 37 may be calculated using all of the RGB signals of the image data.  Thus, the blur amount calculation section disclosed by Moriya calculates a change in color based on a color signal of the image data ([0070]).   
Further, an alternate translation of Moriya has been attached in which component 37 is alternately referred to as “blur amount calculation unit 37” and “shake amount calculation unit 37”, 
Please see the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015047402 A by Moriya (hereinafter “Moriya”).
Regarding Claim 1, Moriya discloses an endoscope system (endoscope system 10; [0028]; Fig. 1) comprising: a plurality of semiconductor light sources that emit light having wavelength ranges different from each other (light sources 20 include Blue LED 20a, Green LED 20b, and Red LED 20c; [0034-35]; Fig. 2); a light source controller that performs control to cause the plurality of semiconductor light sources to emit a plurality of kinds of illumination light (light source controller 21; [0036]; Fig. 2), which include first illumination light having a first light emission ratio (normal light observation mode including light from LEDs 20a-c) and second illumination light having a second light emission ratio different from the first light emission ratio (narrow band light observation mode including light from LEDs 20a-b; [0036]), while switching the plurality of kinds of illumination light according to a specific light emission order and a specific light emission period (light sources 20a-c are sequentially turned on in a surface sequential method; [0036-37]; Fig. 7); 
a processor configured to pick up images of an object to be observed illuminated with each illumination light to acquire a plurality of images (complementary color image sensor 28 images and generates imaging signal; [0046-47]), the plurality of images including first images obtained using the first illumination light (optical images obtained from complementary color image sensor 28 in normal observation mode; [0043-47]) and second images obtained using the second illumination light (narrow 
give a static-image- acquisition instruction (freeze switch 17b provides a freeze instruction signal to still image shooting instruction unit 46; [0063]; Fig. 8) to acquire static images for storage of the respective images (still image memory 39 stores image data; [0073]); 
calculate shake amounts (blur amount calculation section 37 calculates image blur following the freeze instruction signal; [0070, 74-76]) of the plurality of images acquired in a specific static-image-acquisition instruction period including a timing when the static-image-acquisition instruction is given (blur determined for image data P1-P6 and P-1-P-6; [0073-74]; Figs. 10A-B), in which shake amount-calculation processing for calculating the shake amount varies for each of the images (amount of blurring depends on image data from a group of images; [0075]); and 
perform control to store the plurality of images in a static image-storage as the static images for storage (still image selection unit 38 selects image data to be stored in still image memory 39) in a case where a specific condition is satisfied with regard to the shake amount (still image selection unit 38 determines if the minimum blur amount is less than a reference value; [0075-77]), 
wherein the plurality of images are acquired as image sets in the specific static-image-acquisition instruction period (images P1-P6 and P-1-P-6 each contain images from RGB illumination; [0073-74]; Fig. 10A), the processor performs control to store an image set, which satisfies the specific condition, as the static images for storage (images P1-P6 and P-1-P-6 stored in still memory 39 if the blur value is less than a reference value; [0075]), and the image set satisfying the specific condition is an image set (blur can be calculated for RGB illuminations of an image by adding coefficients corresponding to the blur amount; [0088]) of which a representative shake amount, which is a sum of shake amounts of the respective images of the image set, is smallest among the plurality of image sets (the image with the minimum blur is stored in still memory 39; [0075-77]).
Regarding Claim 2, Moriya discloses the endoscope system according to claim 1.  Moriya further discloses wherein spectral images having a plurality of colors are included in each of the images (images P1-P6 and P-1-P-6 each contain images from RGB illumination; [0073-74]; Fig. 10A), and the shake amount-calculation processing includes first shake amount-calculation processing for calculating a first 
Regarding Claim 4, Moriya discloses an endoscope system (endoscope system 10; [0028]; Fig. 1) comprising: a plurality of semiconductor light sources that emit light having wavelength ranges different from each other (light sources 20 include Blue LED 20a, Green LED 20b, and Red LED 20c; [0034-35]; Fig. 2); a light source controller that performs control to cause the plurality of semiconductor light sources to emit a plurality of kinds of illumination light (light source controller 21; [0036]; Fig. 2), which include first illumination light having a first light emission ratio (normal light observation mode including light from LEDs 20a-c) and second illumination light having a second light emission ratio different from the first light emission ratio (narrow band light observation mode including light from LEDs 20a-b; [0036]), while switching the plurality of kinds of illumination light according to a specific light emission order and a specific light emission period (light sources 20a-c are sequentially turned on in a surface sequential method; [0036-37]; Fig. 7); 
a processor configured to pick up images of an object to be observed illuminated with each illumination light to acquire a plurality of images (complementary color image sensor 28 images and generates imaging signal; [0046-47]), the plurality of images including first images obtained using the first illumination light (optical images obtained from complementary color image sensor 28 in normal observation mode; [0043-47]) and second images obtained using the second illumination light (narrow band observation mode image pickup is performed in the same way as normal observation mode; [0089]); 
give a static-image- acquisition instruction (freeze switch 17b provides a freeze instruction signal to still image shooting instruction unit 46; [0063]; Fig. 8) to acquire static images for storage of the respective images (still image memory 39 stores image data; [0073]); 
calculate shake amounts (blur amount calculation section 37 calculates image blur following the freeze instruction signal; [0070, 74-76]) of the plurality of images acquired in a specific static-image-1-P6 and P-1-P-6; [0073-74]; Figs. 10A-B), in which shake amount-calculation processing for calculating the shake amount varies for each of the images (amount of blurring depends on image data from a group of images; [0075]); and 
perform control to store the plurality of images in a static image-storage as the static images for storage (still image selection unit 38 selects image data to be stored in still image memory 39) in a case where a specific condition is satisfied with regard to the shake amount (still image selection unit 38 determines if the minimum blur amount is less than a reference value; [0075-77]), 
and display the plurality of images on a display (display control unit 40 controls display unit 14; [0080]; Fig. 2) while switching the plurality of images according to a display condition including a specific display order and/or a specific display time (images are displayed from still image memory 39 according to the sequence in which the data was output), wherein the processor associates the display condition with the static images for storage and stores the display condition (still image data in still image memory 39 is displayed following the freeze instruction signal; [0080]).
Regarding Claim 5, Moriya discloses the endoscope system according to claim 4.  Moriya further discloses wherein spectral images having a plurality of colors are included in each of the images (images P1-P6 and P-1-P-6 each contain images from RGB illumination; [0073-74]; Fig. 10A), and the shake amount-calculation processing includes first shake amount-calculation processing for calculating a first shake amount from a spectral image, which has a first color, of the first images, and second shake amount-calculation processing for calculating a second shake amount from a spectral image, which has a second color different from the first color, of the second images (blur can be calculated separately in each of the RGB images, including two shake amount-calculation processing capabilities and two image colors of red, green, and blue; [0086-88]).
Regarding Claim 7, Moriya discloses the endoscope system according to claim 4.  Moriya further discloses wherein the processor is configured to store each of a first image having a smallest shake amount with regard to the first images (in normal mode, still image selection unit 38 selects the image with the lowest blur value to be saved in still image memory 39; [0075-77]) and a second image having a smallest shake amount with regard to the second images, among the plurality of images obtained in the 
Regarding Claim 8, Moriya discloses a method of operating an endoscope system, the method comprising: causing a light source controller (light source controller 21; [0036]; Fig. 2) to perform control to cause a plurality of semiconductor light sources, which emit light having wavelength ranges different from each other (light sources 20 include Blue LED 20a, Green LED 20b, and Red LED 20c; [0034-35]; Fig. 2), to emit a plurality of kinds of illumination light, which include first illumination light having a first light emission ratio (normal light observation mode including light from LEDs 20a-c) and second illumination light having a second light emission ratio different from the first light emission ratio (narrow band light observation mode including light from LEDs 20a-b; [0036]), while switching the plurality of kinds of illumination light according to a specific light emission order and a specific light emission period (light sources 20a-c are sequentially turned on in a surface sequential method; [0036-37]; Fig. 7);
causing a processor to pick up images of an object to be observed illuminated with each illumination light to acquire a plurality of images (complementary color image sensor 28 images and generates imaging signal; [0046-47]), the plurality of images including first images obtained using the first illumination light (optical images obtained from complementary color image sensor 28 in normal observation mode; [0043-47]) and second images obtained using the second illumination light (narrow band observation mode image pickup is performed in the same way as normal observation mode; [0089]);
causing the processor to give a static-image-acquisition instruction (freeze switch 17b provides a freeze instruction signal to still image shooting instruction unit 46; [0063]; Fig. 8) to acquire static images for storage of the respective images (still image memory 39 stores image data; [0073]);
causing the processor to calculate shake amounts (blur amount calculation section 37 calculates image blur following the freeze instruction signal; [0070, 74-76]) of the plurality of images acquired in a specific static-image-acquisition instruction period including a timing when the static-image-acquisition instruction is given (blur determined for image data P1-P6 and P-1-P-6; [0073-74]; Figs. 10A-B), in which shake amount-calculation processing for calculating the shake amount varies for each of the images (amount of blurring depends on image data from a group of images; [0075]); and

wherein the plurality of images are acquired as image sets in the specific static-image-acquisition instruction period (images P1-P6 and P-1-P-6 each contain images from RGB illumination; [0073-74]; Fig. 10A), wherein the processor stores an image set, which satisfies the specific condition, as the static images for storage (images P1-P6 and P-1-P-6 stored in still memory 39 if the blur value is less than a reference value; [0075]), and the image set satisfying the specific condition is an image set of which a representative shake amount, which is a sum of shake amounts of the respective images of the image set (blur can be calculated for RGB illuminations of an image by adding coefficients corresponding to the blur amount; [0088]), is smallest among the plurality of image sets (the image with the minimum blur is stored in still memory 39; [0075-77]).
Regarding Claim 9, Moriya discloses the endoscope system according to claim 1.  Moriya further discloses wherein the shake amount-calculation processing differs depending on an observation mode in which an image, which is an object of which the shake amount is to be calculated, is acquired (image data from normal light observation mode is processed based on RGB signals, while image data from narrow band light observation mode is processed based on only G and B signals; [0087-89]).
Regarding Claim 10, Moriya discloses the endoscope system according to claim 4.  Moriya further discloses wherein the shake amount-calculation processing differs depending on an observation mode in which an image, which is an object of which the shake amount is to be calculated, is acquired (image data from normal light observation mode is processed based on RGB signals, while image data from narrow band light observation mode is processed based on only G and B signals; [0087-89]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 3, 6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of US 2016156822 A1 by Iwasaki et al. (hereinafter “Iwasaki”).
Regarding Claim 3, Moriya discloses the endoscope system according to claim 2.  Moriya further discloses wherein the first illumination light includes more light (emission of light sources 20a-c), than the second illumination light (emission of light sources 20a-b; [0036]), and the first color is a blue color and the second color is a green color (blur can be calculated separately in each of the RGB images such that a first image is blue and a second is green; [0086-88]).
Moriya does not disclose the first illumination light having light at a shorter wavelength than the second illumination light.  However, Iwasaki discloses an image pickup apparatus including a light source apparatus which emits a large emission amount of white light and lesser emission amount of narrow band light ([0059]).  The narrow band light from NBI filter 42 passes through rotation filter 43 to emit red, green, and blue narrow band light in a sequence ([0062-63]).  In the case when the narrow band light is red or green, the narrow band light contains both a lesser total light emission amount and a lesser blue light emission amount, which has the shortest wavelength of the emitted bands.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source disclosed by Moriya with the light emission disclosed by Iwasaki with the benefit of using varying observation modes to reduce image disorder or change the color tone of an image (Iwasaki [0009]).
Regarding Claim 6, Moriya discloses the endoscope system according to claim 5.  Moriya further discloses wherein the first illumination light includes more light (emission of light sources 20a-c), than the second illumination light (emission of light sources 20a-b; [0036]), and the first color is a blue color and the second color is a green color (blur can be calculated separately in each of the RGB images such that a first image is blue and a second is green; [0086-88]).
Moriya does not disclose the first illumination light having light at a shorter wavelength than the second illumination light.  However, Iwasaki discloses an image pickup apparatus including a light source apparatus which emits a large emission amount of white light and lesser emission amount of narrow band 
Regarding Claim 11, Moriya as modified by Iwasaki discloses the endoscope system according to claim 3.  Moriya further discloses wherein the first shake amount-calculation processing is a first algorithm for calculating the shake amount using a blue spectral image (blur can be calculated separately in each of the RGB images, one resulting image is the B image), and the second shake amount-calculation processing is a second algorithm for calculating the shake amount using a green spectral image (another resulting image is the G image; [0086-88]).
Regarding Claim 12, Moriya as modified by Iwasaki discloses the endoscope system according to claim 6.  Moriya further discloses wherein the first shake amount-calculation processing is a first algorithm for calculating the shake amount using a blue spectral image (blur can be calculated separately in each of the RGB images, one resulting image is the B image), and the second shake amount-calculation processing is a second algorithm for calculating the shake amount using a green spectral image (another resulting image is the G image; [0086-88]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2014220690 A

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795